      Case 2:20-cv-00987-JAM-DB Document 21 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KRISTOPHER VIS,                                   No. 2:20-cv-0987 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    STEVENSON, et al.,
15                       Defendants.
16

17          Plaintiff filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter

18   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

19   Rule 302.

20          On November 12, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. Plaintiff has not filed

23   objections to the findings and recommendations. In addition, two orders from this court were

24   served on plaintiff at the address he provided, but were returned as undeliverable. Plaintiff has an

25   obligation to provide the court with his current address. See E.D. Cal. R. 183(b).

26          The court notes that the magistrate judge ordered return of the filing fee submitted on

27   plaintiff’s behalf by Kyong Vis. A mailing with a check in the amount of that fee was returned as

28   ////
                                                       1
     Case 2:20-cv-00987-JAM-DB Document 21 Filed 03/01/21 Page 2 of 2


 1   undeliverable. On January 7, 2021, Kyong Vis filed a request for return of the filing fee with a
 2   new address. On January 12, a check was mailed to Kyong Vis at the new address. The Clerk of
 3   the Court has received confirmation from Kyong Vis that the check was received.
 4          The court has reviewed the file and finds the findings and recommendations to be
 5   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 6   ORDERED that:
 7          1. The findings and recommendations filed November 12, 2020 are adopted in full;
 8          2. This action is dismissed for plaintiff’s failure to comply with court orders. See E.D.
 9   Cal. R. 110; Fed. R. Civ. P. 41; and
10          3. The court further finds dismissal appropriate for plaintiff’s failure to provide the court
11   with an updated address. See E.D. Cal. R. 183(b).
12

13
     DATED: March 1, 2021                            /s/ John A. Mendez
14
                                                     THE HONORABLE JOHN A. MENDEZ
15                                                   UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
